Appeal from an order of the Supreme Court, Ulster County, dismissing *995relator’s writ of habeas corpus after a hearing. Relator, by a writ of habeas corpus, contends that there was an undue delay before he was arraigned, that he was not confronted by the complainant at the arraignment and that he was not permitted to appear before the Grand Jury prior to indictment. As to the first two grounds asserted, it is sufficient to point out that the return of the indictment by the Grand Jury superseded all prior -proceedings (People ex rel. Hirschberg v. Close, 1 N Y 2d 258; see, also, People ex rel. Monroe v. La Vallee, 9 A D 2d 795). As the Court of Appeals stated in Hirseliberg (p. 260): “The court took the position, which we hold correct, that the validity of the indictment, not otherwise challenged, could not be affected by any defects in the proceedings before the committing magistrate.” As to the fact that relator was not permitted to appear before the Grand Jury, we find not only that there was no compliance by relator at the time with subdivision 2 of section 250 of the Code of Criminal Procedure but also that any objections he could conceivably have had have been waived (Code Crim. Pro., § 250, subd. 2). Order unanimously affirmed, without costs. Present—Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.